Citation Nr: 1608877	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2010 and July 2015 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to service connection for tinnitus has been certified to the Board, and that the Veteran has requested a videoconference hearing before the Board on this issue.  However, the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran is already "in line" for a videoconference hearing at the RO.  Therefore, the issue of entitlement to service connection for tinnitus is referred back to the RO for appropriate action.  

On his VA Form 9 for the hearing loss claim, the Veteran requested a Board hearing.  The hearing was scheduled for November 18, 2015.  However, prior to the hearing, he indicated he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Moreover, as discussed below, he has indicated he wishes to withdraw the claim for a higher initial disability rating for hearing loss.     

The issues of entitlement to service connection for an acquired psychiatric disability, Meniere's disease, and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On November 24, 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to entitlement to a higher initial disability rating for bilateral hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to a higher initial disability rating for bilateral hearing loss, and it is dismissed.


ORDER

The appeal regarding entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is dismissed.


REMAND

In a January 2016 rating decision, the RO denied a claim of entitlement to service connection for an acquired psychiatric disability, Meniere's disease, and vertigo.  In February 2016, the Veteran filed a timely notice of disagreement (NOD) with that decision.  The RO has not had the opportunity to furnish the Veteran with a statement of the case (SOC) which addresses those issues.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues numbered one through three are REMANDED for the following action:

The RO shall consider the issues of entitlement to service connection for an acquired psychiatric disability, Meniere's disease, and vertigo.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


